MORROW, P. J.
. The offense is murder; penalty assessed at confinement in the penitentiary for a period of ten years.
The record is before us without a statement of facts and bills of exception.
A number of special charges were requested and refused, but without knowledge of the evidence that was before the trial court, we are unable to determine whether *428the special charges were properly refused or not. In the absence of information on the subject, the presumption prevails that in refusing the charges, the action of the trial court was proper. However, we note that some of the special charges were given, and .those which were refused bear no indorsement showing that their refusal was over the objection of the accused.
In writing the judgment the court ignored the Indeterminate Sentence Law (Vern'on’s Ann. C. C. P. art. 775), whereby the sentence should have directed the confinement of the appellant in the State Penitentiary for a term of not less than two nor more than ten years. The judgment in that respect is reformed, and as reformed it is affirmed.